DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
2. (Currently Amended) The image display apparatus of claim 1, wherein the controller is configured to:
output sound, corresponding to the broadcast video displayed on the unrolled display through the audio output unit of the image display apparatus, or control sound, corresponding to the broadcast video displayed on the unrolled display, to be output through a sound output module of the mobile terminal.

Allowable Subject Matter
Claims 1-4 and 6-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The Prior Art discloses a rollable display that unrolls in response to a signal from a remote controller.  Also, a rollable display which is part of a mobile device unrolls and does not display anything until the size of the rollable display can fit what is displayed on the mobile device.  The Prior Art does not disclose displaying video on the display and a menu on the remote controller.

In regards to claim 10, it recites, among other features, “wherein the controller controls an application list including a plurality of application items to be displayed on a display of the mobile terminal during the unrolling of the rollable display”.
The Prior Art discloses a rollable display that unrolls in response to a signal from a remote controller.  Also, a rollable display which is part of a mobile device unrolls and does not display anything until the size of the rollable display can fit what is displayed on the mobile device.  The Prior Art does not disclose displaying an application list on the display on the remote controller while the display unrolls.

In regards to claim 12, it recites, among other features, “wherein during the unrolling of the rollable display, the controller controls a broadcast video to be displayed on the display of 
The Prior Art discloses a rollable display that unrolls in response to a signal from a remote controller.  Also, a rollable display which is part of a mobile device unrolls and does not display anything until the size of the rollable display can fit what is displayed on the mobile device.  The Prior Art does not disclose displaying video on the display and an application list on the remote controller.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910.  The examiner can normally be reached on Mon - Fri between 7:30 - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        January 12, 2021